DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 05/17/2021. Applicant’s preliminary amendment filed on 05/17/2021 is also acknowledged where applicant cancelled claims 21-15.
Claims 1-20 are pending. Claims 1, 14, and 19 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 05/17/2021.  This IDS has been considered.

Specification Objections
6a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“Non-volatile memory refresh operation for  improving threshold voltage distribution and for mitigating drift phenomena”
6b. 	The disclosure “Background” section does not discuss any meaningful problem to be solved or background information and is objected to. 37 C.F.R. 1.71(b) requires, “The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.” Applicant is reminded that helpful guidance, as to preparing an application disclosure, is provided in the MPEP under section 608. Notably, MPEP 608.01(c) provides exemplary use of the heading “Background of the Invention”.


Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robustelli  (US 2017/0243643 A1).
Regarding independent claim 14, Robustelli teaches a memory device (Fig. 2a: 200 “PCM memory device”) comprising:
a cell area including a plurality of memory cells connected to a plurality of word lines and a plurality of bit lines (Fig. 2a: 202 “memory array”, para [0033]), 
each of the plurality of memory cells having a threshold voltage lower than or equal to a first threshold voltage (Fig. 1 in context of para [0031]: undrafted SET distribution upper limit) or higher than or equal to a second threshold voltage higher than the first threshold voltage  (Fig. 1 in context of para [0031]: undrafted RESET distribution lower limit) by a programming operation; and 
a peripheral circuit area including at least one peripheral circuit (Fig. 2a: 214 “circuitry”) connected to the plurality of word lines and the plurality of bit lines (Fig. 2a: 202), and 
configured to input a post voltage (Fig. 6c: Vread) to target memory cells, among the plurality of memory cells, after a control operation (Fig. 6c: during Vsel), 
wherein each of the target memory cells have a threshold voltage higher than or equal to the second threshold voltage (See Fig. 5: Vt drifting of reset cells on high resistance side), and 
wherein the control operation is a refresh operation of turning on a switch element included in each of at least some refresh cells of the plurality of memory cells (para [0057]: “…pre-read pulse across the SD….of the PCM cell, wherein the pre-read pulse is configured to at least partially reset a threshold voltage (Vt) drift of the SD while maintaining the program state of the PM…”. See also para [0034].  Thus Fig. 2a: 214 “circuitry” is configured to initialize a threshold voltage of the Ovonic threshold switch element “SD” by turning on only the Ovonic threshold switch element in each of the refresh cells during the refresh operation).
Regarding claim 15, Robustelli teaches the memory device of claim 14, wherein the control operation does not include a programming operation of increasing a threshold voltage of at least one program memory cell among the plurality of memory cells to the second threshold voltage or higher (para [0057]: “maintaining” program state of PM. See also para [0034]).
Regarding claim 16, Robustelli teaches the memory device of claim 14, wherein in the programming operation, the at least one peripheral circuit is configured to input a program voltage to a program memory cell (Taken as a write operation that programs the cells as in Fig. 1 and the programming voltage used for the purpose), and the post voltage is lower than the program voltage (write voltage is higher than read voltage as known to ordinary skill in the art).
Regarding claim 18, Robustelli teaches the memory device of claim 14, wherein the refresh cells include first refresh cells having a threshold voltage lower than or equal to the first threshold voltage (reset cells drifted to low resistance side) and second refresh cells having a threshold voltage higher than or equal to the second threshold voltage (reset cells drifted to high resistance side), and the target memory cells are the second refresh cells (see Fig. 5 drift adjustment of reset cells).

10.	Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  KIM et al. (US 2017/0358350 A1).
Regarding independent claim 19, KIM teaches a memory device (Fig. 4: 320 “memory device”) comprising:
a plurality of word lines extending in a first direction (para [0062] and Fig. 4: 410); 
a plurality of bit lines extending in a second direction, intersecting the first direction, and separated from the plurality of word lines in a third direction, intersecting the first direction and the second direction (Fig. 1: 100, para [0062]); 
a plurality of memory cells connected to the plurality of word lines and the plurality of bit lines (Fig. 1: 100, para [0062]); and 
a peripheral circuit area including at least one peripheral circuit (Fig. 4: non-array circuitry in 320) connected to the plurality of word lines and the plurality of bit lines (Fig. 4: 410 array), and 
configured to execute sequentially a first refresh operation (Fig. 5: S520 “first refresh operation”) and a second refresh operation (Fig. 5: S550 “second refresh operation”) for refresh cells of the plurality of memory cells (para [0057]), 
wherein the at least one peripheral circuit is configured to input a first refresh voltage to the refresh cells during the first refresh operation (para [0057]: recovery pulse is applied during first refresh “…short time and consumes a small amount of current…”), and 
is configured to input a second refresh voltage, higher than the first refresh voltage, to only a portion of the refresh cells, to execute the second refresh operation (para [0058]: “…second refresh operation may require a longer operation time and more current consumption…”).
Regarding claim 20, KIM teaches the memory device of claim 19, wherein a first time for which the first refresh voltage is input to the refresh cells is shorter than a second time for which the second refresh voltage is input to some of the refresh cells (para [0057], para [0058]).
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
14.	Claims 1-4, and 7-10 is/are rejected under 35 U.S.C. 103 as being obvious over Tortorelli et al. (US 9,275,730 B2), in view of Robustelli  (US 2017 /0243643 A1).
Regarding independent claim 1, Tortorelli teaches a memory device (col. 1, line 62: “memory apparatus” employing Fig. 1:10 Cells) comprising: 
a cell area (col. 2, line 4: “array”) in which a plurality of word lines, a plurality of bit lines, and a plurality of memory cells connected to the plurality of word lines and the plurality of bit lines are disposed (Fig. 1: 10 in context of col. 2, lines 42-65), 
each of the plurality of memory cells including an Ovonic threshold switch element (Fig. 1: 38 “selector node 38 comprises …Ovonic Threshold Switch …OTS...) and a memory element (Fig. 1: 34 :storage node”) connected to each other in series (col. 2, lines 42+ and col. 3, lines 30+); and 
a peripheral circuit area including at least one peripheral circuit (col. 1, lines 14-35: “controller” and associated non-array circuitry), 
configured to input a (col. 9, lines 1-25: test pulse or read pulse is applied to cells for read access via OTS and place the cell state in readable configuration), 
determine each of the refresh cells as a first refresh cell in a first state or a second refresh cell in a second state having a threshold voltage greater than that in the first state while the Ovonic threshold switch element is turned on (OTS is turned on when cells are checked or read for state status of Fig. 5B process. See Fig. 5B: 181-196 in context of col. 9, lines 56-67, col. 10, lines 1-2: set and reset states of cells with nonoverlapping or, overlapping region is determined. See Fig. 3A, Fig. 3B also), and 
input a second refresh voltage (Fig. 5B: 200: refresh voltage applied on reset cells), different from the first refresh voltage, to the second refresh cell (Fig. 5B: 200 in context of col. 10, lines 2-8: refresh cell to a reset state).
Tortorelli is silent with respect to peripheral circuit configured to input a first refresh voltage turning on the Ovonic threshold switch element to each of at least some refresh cells among the plurality of memory cells to execute a refresh operation.
Robustelli teaches - 
peripheral circuit (Fig. 2a: 214 “circuitry”) configured to input a first refresh voltage (para [0057]: pre-read pulse ) turning on the Ovonic threshold switch element to each of at least some refresh cells among the plurality of memory cells to execute a refresh operation (para [0057]: “…pre-read pulse across the SD….of the PCM cell, wherein the pre-read pulse is configured to at least partially reset a threshold voltage (Vt) drift of the SD while maintaining the program state of the PM…”. See also para [0034].  Thus Fig. 2a: 214 “circuitry” is configured to initialize a threshold voltage of the Ovonic threshold switch element “SD” by turning on only the Ovonic threshold switch element in each of the refresh cells during the refresh operation).
Tortorelli and Robustelli are in analogous field of art of drift refresh method of PCM with OTS selector device.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of  Robustelli’s into the teachings of Tortorelli such that peripheral circuitry with enhanced functionality to refresh OTS switches can be employed in order to reduce voltage threshold drift and “increase read accuracy” (see Robustelli Abstract).
Regarding claim 2, Tortorelli and Robustelli teach the memory device of claim 1. Robustelli teaches wherein the at least one peripheral circuit is configured to initialize a threshold voltage of the Ovonic threshold switch element by turning on only the Ovonic threshold switch element in each of the refresh cells during the refresh operation (See claim 1 rejection analysis).
Regarding claim 3, Tortorelli and Robustelli teach the memory device of claim 1. Robustelli teaches Tortorelli teaches wherein the first refresh cells have a threshold voltage in a first range (Fig. 4: set state distribution), and the second refresh cells have a threshold voltage in a second range (Fig. 4: reset state distribution) greater than the first range (Fig. 4 in context of para [0038]), and 
the threshold voltage of the first refresh cells decreases by the refresh operation (see Fig. 5 in context of para [0046]).
Regarding claim 4, Tortorelli and Robustelli teach the memory device of claim 3. Tortorelli teaches wherein the second refresh voltage is lower than or equal to a minimum threshold voltage in the second range (equal to Fig. 4: reset state distribution lower limit is minimally needed to perform reset refresh operation) .
Regarding claim 7, Tortorelli and Robustelli teach the memory device of claim 1.  Robustelli teaches wherein the at least one peripheral circuit is configured to execute the refresh operation in response to a refresh command received from an external memory controller (para [0039]: e.g. from dedicated processor).
Regarding claim 8, Tortorelli and Robustelli teach the memory device of claim 7. Robustelli teaches wherein the at least one peripheral circuit is configured to receive the refresh command every predetermined cycle (para [0039]: command associated with auto-refresh has predetermined cycle based on drift characteristics as known to ordinary skill in the art).
Regarding claim 9, Tortorelli and Robustelli teach the memory device of claim 1.  Robustelli teaches wherein the at least one peripheral circuit includes: 
a bit line decoder connected to the plurality of bit lines (Fig. 7: BL DEC); 
a word line decoder connected to the plurality of word lines (Fig. 7: WL DEC); and 
a read/write circuit (see Fig. 2a: 214) having sense amplifiers (Fig. 7: 708) connected to the plurality of word lines through the word line decoder.
Regarding claim 10, Tortorelli and Robustelli teach the memory device of claim 9. Robustelli teaches wherein the at least one peripheral circuit is configured to enable a sense amplifier (Fig. 7: 708, para [0044]) connected to the refresh cell in which the Ovonic threshold switch element is turned on among the sense amplifiers (Fig. 7), 
to determine a state of the refresh cell as the first state or the second state (para [0072]).

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Im (US 2021/0255916 A1): Fig. 1-Fig. 25 disclosure applicable for all claims.

    PNG
    media_image1.png
    623
    861
    media_image1.png
    Greyscale

Im teaches a memory device includes a memory cell array including memory cells connected to word lines and bit lines. Each of the memory cells includes a switch element and a memory element, and has a first state or a second state in which a
threshold voltage is within a first voltage range or a second voltage range, lower than the first voltage range. A memory controller is configured to execute a first read operation for the memory cells using a first read voltage, higher than a median value of the first voltage range, program first defect memory cells turned off during the first read operation to the first state, execute a second read operation for the memory cells using a second read voltage, lower than a median value of the second voltage range, and execute a repair operation for second defect memory cells turned on during the second
read operation. The prior art is owned by common assignee and applicant is requested to file any applicable exceptions statement against this prior art so it can not be used as prior art.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 5-6, 11-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825